Appeal from an order of the Court of Claims (Lyons, J.), entered September 29, 1993, which, inter alia, granted the State’s motion to dismiss the claim as untimely.
This claim sets forth various causes of action related to the allegedly substandard treatment that claimant received in the foster care system where she was placed and retained from her birth until her 21st birthday on March 10, 1983. Because *652claimant failed to file her claim until March 11, 1993, which was after the longest limitation period applicable to her causes of action had expired, the Court of Claims properly dismissed the claim as time barred. In addition, claimant has failed to state a cause of action against the State as the record reveals that the State was not responsible for the supervision of her foster care. To the extent that claimant seeks recovery against the State for acts of Family Court, such claims are barred by the doctrine of judicial immunity. Any remaining contentions advanced by claimant have been considered and found lacking in merit.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the order is affirmed, without costs.